DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartley et al. (US 2012/0211829 A1).
Regarding claim 1, Bartley shows in Fig. 3 and related text a semiconductor device, comprising: 
a semiconductor element 248 (226/242) ([0023], lines 11-18 and [0024], lines 15-18) disposed on a back surface side 214 ([0021], line 14) of a semiconductor substrate 204 ([0021], line 13), wherein an insulating film 254 ([0021], line 21) is between the semiconductor element and the semiconductor substrate (note: although Bartley does not expressly disclose that layer 254 is an insulating film, it must necessarily be so; otherwise, the N+ drain region 218 and the gate conductor 208 would be electrically short-circuited and the device could not function as a field-effect transistor); 
a through-electrode 206 ([0024], lines 1-3) that is provided through the semiconductor substrate in a depth direction of the semiconductor substrate and introduces charge obtained in the semiconductor element to a front surface side 212 ([0021], lines 12-13) of the semiconductor substrate ([0023], lines 11-18) (note: in Fig. 3, reference numeral 206 mistakenly points to a surface of the second silicon chip 246 
an amplifier transistor 202 that outputs an electrical signal based on the charge introduced by the through-electrode ([0023], lines 11-24 and [0024], lines 11-18), the amplifier transistor using the through-electrode as a gate electrode and including a source region 216 and a drain region 218 around the through-electrode ([0024], lines 10-11 and [0025], lines 1-5), wherein the gate electrode of the amplifier transistor is electrically connected to the semiconductor element via a wire 238 ([0023], lines 15-18 and [0024], lines 11-18; note: because Bartley discloses that the control logic 226 may be provided in the third silicon chip 248 instead of in the second silicon chip 246 as shown in Fig. 3, there may be a multi-conductor electrical connection between the control logic 226 and the through-electrode (gate electrode) 206 which consists of control line (wire) 238, bond pad 256b, solder ball 258b, bond pad 260b, and an unlabeled wire disposed in second wiring region 254).
Regarding claim 2, Bartley shows the through-electrode includes:
an electric conductor 208 (Fig. 3; [0024], lines 3-7) embedded in a center portion of the through-electrode, and
a side wall portion covered with a second insulating film 210 (Fig. 3; [0024], lines 7-10).
Claim Rejections - 35 USC § 103
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US 2012/0211829 A1) in view of Fitch et al. (US 5,554,870).
Regarding claim 6, Bartley discloses substantially the entire claimed invention, as applied to claim 1 above.
Bartley does not disclose a planar transistor that is formed on the front surface side of the semiconductor substrate, wherein 3a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from each other in a film thickness.
Fitch teaches in Fig. 10 and related text a planar transistor 73 that is formed on the front surface side of the semiconductor substrate 12, wherein 3a gate oxide film 43 of the planar transistor and a gate oxide film 22’ of the amplifier transistor 71 are different from each other in a film thickness (along the vertical direction) (Col. 3, lines 15-18; Col. 4, lines 5-10 and 60-64; Col. 6, line 36; Col. 9, lines 5-15 and 54-55).
Bartley and Fitch are analogous art because they both are directed to semiconductor devices including metal-oxide-semiconductor (MOS) transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bartley with the specified features of Fitch because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bartley’s device to form a planar transistor on the front surface side of the semiconductor substrate, wherein 3a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from each other in a film thickness, as taught by Fitch, in order to provide a much smaller cross-section for the interaction of cosmic rays and alpha particles with silicon (which produces a local burst of charge and a soft error event), thereby improving the soft error 
Regarding claim 7, Bartley discloses substantially the entire claimed invention, as applied to claim 1 above.
Bartley does not disclose a planar transistor that is formed on the front surface side of the semiconductor substrate, wherein 3a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from each other in a constituent material.
Fitch teaches in Fig. 10 and related text a planar transistor 73 that is formed on the front surface side of the semiconductor substrate 12, wherein 3a gate oxide film 43 of the planar transistor and a gate oxide film 22’ of the amplifier transistor 71 are different from each other in a constituent material (Col. 3, lines 15-18; Col. 4, lines 5-10 and 60-64; Col. 6, line 36; Col. 9, lines 5-15 and 54-55).
Bartley and Fitch are analogous art because they both are directed to semiconductor devices including metal-oxide-semiconductor (MOS) transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bartley with the specified features of Fitch because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bartley’s device to form a planar transistor on the front surface side of the semiconductor substrate, wherein 3a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from .
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Bartley does not teach the new limitation “the gate electrode of the amplifier transistor is electrically connected to the semiconductor element via a wire,” it is respectfully submitted that Bartley does in fact teach this limitation, as detailed at claim 1 hereinabove.  Bartley’s through-silicon via (TSV) 206 serves as the gate electrode of Bartley’s TSV field-effect transistor (FET) 202, as described in paragraph [0024], lines 10-11.  The Examiner has characterized Bartley’s third silicon chip 248, which is stacked under the TSV FET, as corresponding to the semiconductor element as claimed.  According to Bartley, “the gate of TSV FET 202 may be controlled or switched using control logic 226 from either the second silicon chip 246 or the third silicon chip 248 although FIG. 3 illustrates control from second silicon chip 246” ([0023], lines 16-19).  When the control logic 226 from the third silicon chip 248 is utilized, there will be a multi-conductor electrical connection between the control logic 226 and the through-electrode (gate electrode) 206 which consists of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811